DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 23 both recite at least one tensile armour layer comprising a plurality of helically wound monofilament wires of a first material, each having a non-circular cross-section with an aspect ratio of grater than 1:2 disposed between the fluid retaining layer and the outer sheath, however the specification, page 13, lines 11 and 26, disclose the aspect ratio of the tensile armour as being 3:1 and 2:1, respectively.  Page 12, lines 34-36 disclose the tensile armour layer having an aspect ratio greater than 1:2 to mean that the cross section of each monofilament armour wire has a length greater than twice its thickness, in the radial direction when wound.  Therefore, the aspect ratio of the tensile armour layer is not made clear.
The claims are examined and rejected as they are best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2286331 in view of WO 2012/059729.
The FR 2286331 reference (FR ‘331) discloses a flexible pipe, figs. 2 and 3A, comprising a fluid retaining layer (1a), an outer sheath (3), and at least one tensile armour layer (2a) having a plurality of helically wound monofilament armour wires of a first material disposed between the fluid retaining layer and the outer sheath, wherein the tensile armour layer further comprises at least one helically wound elongate anode element (5) substantially having a cross section aspect ratio of 1:1 and comprising a further material interposed between armour wires.  The anode is more electrically reactive than the first material and reactive to a corrosive environment of a seawater holding pipe annulus, and is circular in cross-section, as recited in claims 2 and 3.  Each anode element extends a whole length along the flexible pipe between fittings that terminate respective ends of the flexible pipe, as recited in claim 5. Paragraph [0006] discloses that the wire is a galvanic anode formed of zinc, an alloy of zinc, magnesium, aluminum or their suitable alloys, surrounding a core (9) of a slightly corrodible metal, such as a stainless steel, a copper alloy for protection against corrosion, as recited in claim 6.  Each anode element comprises at least one elongate strand of the further material, as recited in claim 8.  Each anode comprises a monofilament wire or a wire strand comprising a plurality of elongate filaments of a further material, as recited in claim 9.  Fig. 3a discloses a plurality of elongate anode elements, as recited in claim 15.  FR ‘331 discloses the recited structure with the exception of the tensile armour layer having a non-circular cross section with an aspect ratio greater than 1:2, and the anode element cross-section having an area that is 50% or less than a corresponding area of the non-circular cross section.  The WO 2012/059729 (WO ‘729) reference discloses a flexible pipe comprising a fluid retaining layer, an outer sheath, as well as a tensile armour layer, comprising a plurality of tensile armour elements, fig. 4a, (105) formed with a non-circular cross-section with an aspect ratio of greater than 1:2, having a length that appears to be twice the height in the radial direction when wound.  Fig. 4b further discloses an element (302) between the tensile windings having a cross-section aspect ratio of 1:1, and having an area that is 50% or less of a corresponding area of the non-circular cross section.  The thickness of each monofilament anode element in a radial direction is less than a corresponding thickness of each of the tensile armour wires, as recited in claim 18.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of the tensile armour of the FR ‘331 pipe such that it included a non-circular cross section, having an aspect ratio of 1:2 such that the anode provided between tensile armour elements is less than 50% or less of a corresponding area of the non-circular cross section wherein it is known in the art to form tensile armour layer from a plurality of helically wound “flat” tape elements in order to allow greater flexibility between layers.  

Allowable Subject Matter
Claims 4, 11, 13, 16, 17, 20-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing flexible conduits, including tensile strength reinforcements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


June 28, 2022
P. F. Brinson